Citation Nr: 0828891	
Decision Date: 08/26/08    Archive Date: 09/02/08

DOCKET NO.  05-26 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana



THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for a left shoulder 
disability, and if so, whether the claim should be granted.  

2.  Entitlement to service connection for depression claimed 
as secondary to service-connected disability.

3.  Entitlement to service connection for claimed diabetes 
mellitus.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1970 to 
October 1981 and from January 1991 to May 1991.  This case 
comes before the Board of Veterans' Appeals (Board) on appeal 
from March 2004 and August 2005 rating decisions issued by 
the RO.  

The issues of service connection for depression and diabetes 
mellitus are addressed in the REMAND portion of this document 
and are being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  The veteran's original claim of service connection for a 
left shoulder condition was denied in an unappealed May 1999 
rating decision.  

2.  The evidence received since the May 1999 decision is not 
cumulative or redundant of evidence previously of record, 
relates to a necessary element of service connection that was 
previously lacking, and raises a reasonable possibility of 
substantiating the claim.  

3.  The currently demonstrated residual left shoulder 
condition is shown as likely as not to be due to an injury 
sustained by the veteran during active service.  



CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a 
claim seeking service connection for a left shoulder 
condition.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2007).  

2.  By extending the benefit of the doubt to the veteran, his 
residual left shoulder disability is due to an injury that 
was incurred in service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303.  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007) redefined VA's duty to assist the veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Under VCAA, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

The VCAA is not applicable where further assistance would not 
aid an appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  

In light of the fully favorable action taken hereinbelow, 
further assistance is unnecessary to aid the veteran in 
substantiating his claim.  


Legal Criteria

A claim which has been finally denied in an unappealed rating 
decision or Board decision may not thereafter be reopened and 
allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The 
exception to this rule is 38 U.S.C.A. § 5108, which provides 
that if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence previously of record, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.   

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.  

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).  

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").  

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  


Analysis

Reopening

The veteran was denied service connection for a left shoulder 
disability in a May 1999 unappealed rating decision.  The RO 
determined that the evidence of record did not establish that 
the veteran had been diagnosed with a left shoulder 
disability that was incurred during active duty service.  

The subsequently received evidence includes records of VA 
Medical Center (VAMC) treatment show that the veteran was 
diagnosed with left shoulder rotator cuff syndrome following 
his consistent complaints of left shoulder pain and the 
removal of glass fragments from his shoulder in February 1998 
from an in-service motor vehicle accident.  This evidence of 
a current chronic left shoulder disorder and a nexus to 
active duty service is clearly new and material and reopening 
of the claim is in order.  


Merits

The first element of a successful claim for service 
connection is well established in that the veteran has been 
diagnosed with left shoulder rotator cuff syndrome and 
degenerative changes of the left shoulder confirmed by a June 
2003 X-ray study.  

The element of an in-service injury is also established.  The 
service department records show that the veteran was involved 
in an October 1971 motor vehicle accident.  He was treated 
for a traumatic perforation of the stomach, rib fractures, 
and abrasions of the arms.  The July 1981 separation 
examination showed that the veteran's upper extremities were 
found to be normal.  

There is also competent and credible evidence linking the 
current left shoulder disability to the veteran's in-service 
car accident.  Upon VA examination in January 1997, the 
veteran's left shoulder was found to contain a hard object 
under the skin that was thought to represent a retained glass 
fragment from his in-service car accident.  

In April 1999, a VA examiner diagnosed status post injury 
left shoulder, status post removal of foreign body with 
residuals.  

The veteran had two pieces of glass removed from his left 
shoulder at the VAMC.  He continued to complain of chronic 
left shoulder pain, and in June 2003 he was diagnosed with 
rotator cuff syndrome resulting from his October 1971 motor 
vehicle accident and the subsequent removal of glass 
fragments from his shoulder.  The Board also finds that the 
veteran's statements regarding his left shoulder disability 
have been consistent and credible.  Accordingly, the Board 
finds the evidentiary record to be in relative equipoise as 
to matter of service connection for a left shoulder 
condition.  

In resolving all reasonable doubt in the veteran's favor, the 
Board finds that service connection for residuals of a left 
shoulder injury have been met.  



ORDER

As new and material evidence has been submitted to  reopen 
the claim of service connection for a left shoulder 
condition, the appeal to this extent is allowed and subject 
to further action.  

Service connection for residuals of a left shoulder injury is 
granted.  



REMAND

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002).  The evidence of a link between current 
disability and service must be competent.  Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003).  The threshold for getting an 
examination under the VCAA is low.  McLendon v. Nicholson, 20 
Vet. App. 79, 83 (2006).

The evidence of record establishes that the veteran has been 
diagnosed and treated for depression at the VAMC since 
November 1995.  In addition, during a February 2004 
psychology consultation, the veteran's depression was noted 
to have stemmed from his service-connected disabilities.  As 
the record contains competent evidence of a current 
disability that may be associated with active service, a VA 
examination is required to determine the etiology of his 
claimed depression.  

The veteran has also not received complete notice in 
accordance with VCAA.  Specifically, he has not been notified 
of the information and evidence that is necessary to 
substantiate a claim for entitlement to service connection on 
a secondary basis, nor has he been provided notice of the 
disability-rating and effective-date elements of his claim in 
accordance with Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Upon remand, the veteran should be provided a 
notice letter that complies with the requirements of VCAA.  

In addition, in October 2005 the veteran filed a notice of 
disagreement with an August 2005 rating decision denying 
entitlement to service connection for diabetes mellitus.  As 
the veteran has not been provided a statement of the case in 
response to the notice of disagreement, a remand is required 
for the issuance of a statement of the case on this issue.  
See Manlicon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
actions:  

1.  The RO should end the veteran a 
letter that complies with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) 
including notice regarding his claim for 
secondary service connection and 
information regarding the disability- 
rating and effective-date elements of his 
claim in accordance with the Court's 
decision in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

2.  The RO then should schedule the 
veteran for an examination with a VA 
psychiatrist.  The claims folders or 
copies of relevant evidence from the 
claims folders, and a copy of this remand 
must be made available to and be reviewed 
by the examiner.  

After reviewing the claims folder and 
examining the veteran, the examiner 
should proffer an opinion as to whether 
the veteran's depression is due to any 
current mental disability that is at 
least as likely as not (a 50 percent or 
better probability) related to the 
veteran's service-connected disabilities 
or any other aspect of the veteran's 
active duty service.  The Board notes 
that the veteran is service-connected for 
pseudofolliculitis barbae, right elbow 
disability, residuals of a traumatic 
perforation of the stomach and left thigh 
cyst, hepatitis B, and residuals of a 
left shoulder injury.  The veteran is not 
service-connected for coronary artery 
disease.

The examiner is advised that the veteran 
is competent to report injuries and 
symptoms in service, and that the 
veteran's reports must be considered.  
The rationale for any opinions should 
also be provided.  

3.  The RO or the AMC should issue a 
statement of the case to the appellant 
and his representative on the issue of 
entitlement to service connection for 
diabetes mellitus.  The veteran should 
also be informed of the requirements to 
perfect an appeal with respect to this 
issue.  If the veteran perfects an appeal 
with respect to this matter, the RO or 
the AMC should ensure that any indicated 
development is completed before the case 
is returned to the Board.  

4.  Following completion of all indicated 
development with respect to the veteran's 
claim of service connection for 
depression, the RO should review the 
claim in light of all of the evidence of 
record.  If any benefit sought on appeal 
remains denied, a Supplemental Statement 
of the Case should be provided to the 
veteran and his representative who should 
be afforded with an opportunity to 
respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

By this remand, the Board intimates no opinion as to any 
final outcome of this case.  

The veteran need take no action until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals








 Department of Veterans Affairs


